Name: Commission Decision No 2641/85/ECSC of 18 September 1985 fixing the rates of abatement for the fourth quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-09-20

 Avis juridique important|31985S2641Commission Decision No 2641/85/ECSC of 18 September 1985 fixing the rates of abatement for the fourth quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 251 , 20/09/1985 P. 0019 - 0019*****COMMISSION DECISION No 2641/85/ECSC of 18 September 1985 fixing the rates of abatement for the fourth quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 9 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the third quarter of 1985 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the fourth quarter of 1985 shall be as follows: category Ia 46 category Ib 41 category Ic 19 category Id + 25 category II 42 category III 47 category IV 36 category V 46 category VI 42 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 50 category Ib 43 category Ic 25 category Id + 24 category II 49 category III 53 category IV 39 category V 46 category VI 42 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1.